SCHWARTZ, Chief Judge
(dissenting).
The plaintiff, Mrs. Mindlin, an 84-year-old lady, was struck by a vehicle while *19crossing the street. She sustained, among many other injuries, multiple rib fractures, a broken pelvis, and a knee fracture resulting in a 25% permanent disability. She spent 28 days in the hospital. I believe that the jury award of some $20,000 (a $25,000 total verdict of which approximately $5,000 represented unpaid medical expenses) for the pain and suffering and inability to lead a normal life caused by these injuries is shockingly inadequate. I would therefore grant the appellant a new trial on the issue of damages.